Cardamone, J. (dissenting).
The State appropriated a permanent easement "in, on and over” claimant’s land. The majority hold that claimant’s right to use the property as set out in the reservation clause of the easement includes a right of access. We cannot agree. The easement is defined in exceedingly broad terms. The reservation clause conditions claimant’s right to use its property provided it does not interfere with the exercise of the State’s easement and, as such, neither diminishes the scope of the permanent easement nor renders the description of the easement ambiguous (Wolfe v State of New York, 22 NY2d 292; Wayside Nurseries v State of New York, 36 AD2d 212, affd 34 NY2d 876).
The majority rely upon Jafco Realty Corp. v State of New York (18 AD2d 74, affd 14 NY2d 556) and Clark v State of New York (20 AD2d 182, affd 15 NY2d 990). Both of these cases were distinguished, however, in Wolfe v State of New York (supra, p 296) because they involved easements which on their face, as well as by necessary implication, reserved access to the claimant. In the instant case, unlike Jafco and Clark, the reservation clause does not expressly grant claimant the right of access. Further, there is uncontradicted testimony in the record which shows that in order for claimant to construct a bridge or culvert over the State’s easement for purposes of access, claimant would first have to obtain a permit from the State Department of Transportation. The assertion that claimant need only apply to the State for such a permit and that it would be granted cannot be construed as equivalent to a reserved express right of access to the parcel (Gluckman v State of New York, 37 AD2d 870). In the present case, as in Wolfe, claimant’s right of access is conditioned upon first obtaining the approval of the State Department of Transportation (the Department of Public Works, referred to in Wolfe, was abolished and its functions transferred to the Department of Transportation by chapter 717 of the Laws of 1967). The claimant here is required to obtain a permit to construct a bridge or culvert over the State’s easement to gain access to his otherwise landlocked parcel. Such a permit is merely a license terminable by the State if it develops that claimant’s permit interferes with the State’s construction of "drainage structures and appurtenances” "in, on and over” its easement. As noted in Wolfe, it is not reasonable to expect claimant to construct an access bridge under such conditions without some further grant from the State (Wolfe v State of New York, supra, p 297).
*489Since the State’s easement is exceedingly broad, any action by the claimant thereon might be deemed by the State to interfere with its rights. The easement in this case potentially denies claimant the right of access (cf. Matter of City of New York [Steinecke], 47 AD2d 644, 645). Damages are fixed and measured at the time of the taking (Chester Litho v Palisades Park Comm., 27 NY2d 323, 325), and must be assessed on the basis of what the State has actually taken, whether or not it intends to use any or all of the property acquired (Wolfe v State of New York, supra, p 295; Wayside Nurseries v State of New York, supra; Manlius Center Road Corp. v State of New York, 49 AD2d 685). In view of the broad language of the easement, without an express grant of access in the reservation clause, the State has actually landlocked claimant’s land and should award damages accordingly. In our view, this case should be remitted to the Court of Claims in order for it to ascertain the amount of such damages.
Moule, J. P., and Simons, J., concur with Dillon, J.; Cardamons and Witmer, JJ., dissent and vote to reverse judgment and remit case to Court of Claims for purpose of ascertaining damages in accordance with opinion by Cardamons, J.
Judgment affirmed, without costs.